DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin

DATE:

August 16, 2018

FROM:

Timothy B. Hill
Acting Director

SUBJECT:

Update on State Plan Amendment and Section 1915 Waiver Process
Improvements

On March 14th, 2017, the Department of Health and Human Services (HHS) and Centers for
Medicare & Medicaid Services (CMS) issued a letter to Governors highlighting key areas for
improved collaboration with states and more effective Medicaid program management. In the
letter, CMS committed to engaging with states to make state plan amendment (SPA) and waiver
reviews and approvals more transparent, efficient, and less burdensome. CMS is committed to
fulfilling our statutory obligations to review SPA and section 1915(b) and 1915(c) waiver
submissions for consistency with the requirements of the Social Security Act and any applicable
agency regulations as efficiently as possible. This is the second Informational Bulletin CMS has
issued related to SPA and 1915 waiver process improvements. This Bulletin provides an update
on CMS’ collaboration with states since release of the first Bulletin, outlines the initial strategies
CMS adopted to implement more efficient SPA and 1915 waiver review and adjudication
processes, and highlights additional long term process improvements CMS has implemented.
CMS is also announcing new procedures, effective October 1, 2018, to prevent formation of a
backlog of pending amendments in instances where CMS has not received a state response to a
formal request for additional information within 90 days of issuance. This issue is addressed on
page five of this Bulletin. CMS addressed changes to Section 1115 demonstration review and
approvals in separate guidance.
Progress on SPA and 1915 Waiver Processing Times
A key goal of this initiative was to develop a process improvement strategy that enhanced the
efficiency of the SPA and 1915 waiver review process, reducing the administrative burden for
states and, ultimately, reducing processing times. We collaborated closely with states and the
National Association of Medicaid Directors (NAMD) to identify the issues that impact SPA and
1915 waiver processing and jointly developed a number of process improvement strategies, the
first of which was implemented in the fourth quarter of 2017. The concerted effort by both states
and CMS on process improvement and the implementation of the new strategies are beginning to
result in more efficient and timely processing of SPA and 1915 waiver actions:
•
•

Between calendar year 2017 and the first quarter of 2018, there was a 24 percent decrease
in the median approval time for Medicaid SPAs.
Eighty-four percent of Medicaid SPAs were approved within the first 90 day review
period in the first quarter of 2018, a 21 percent increase over calendar year 2017.

CMCS Informational Bulletin – Page 2
•

Between calendar year 2017 and the first quarter of 2018, median approval times for
1915(b) waivers decreased by 7 percent, 1915(c) renewal approval times decreased by 54
percent, and 1915(c) amendment approval times decreased by 48 percent.

Additional information on processing times is contained in Appendix 1.
Developing and Implementing a Process Improvement Strategy
In order to develop a process improvement strategy that would have an impact and achieve
measurable improvements in SPA and 1915 waiver processing times, CMS undertook a number
of activities to better understand current processes, identify issues, and develop improvement
strategies. Staff examined available SPA and 1915 waiver processing data for 2016 and 2017
and conducted an analysis of a sample of SPAs and waivers to better understand the factors
impacting processing time. CMS also conducted an intensive review of the current SPA and
1915 waiver standard operating procedures to identify areas for increased consistency and
enhanced efficiency.
Soliciting state input was also essential to this process. State feedback was received through a
variety of mechanisms to ensure that any process improvement activities were comprehensive
and responsive to state needs. To facilitate collaboration, a federal-state workgroup was formed
with representatives from more than a dozen states. In-person working sessions were held at the
National Association of Medicaid Director’s conferences in June and November of 2017, and the
group met monthly through March of 2018 to ensure that states were able to respond to proposals
developed by CMS and offer additional approaches and ideas. CMS also worked with
representatives from states and several National Associations to hold similar conversations
specific to enhancing the efficiency of the section 1915(c) waiver process.
On November 6th, 2017, CMS released an Informational Bulletin outlining the initial actions
taken to bring efficiency and consistency to the SPA and 1915 waiver review processes. The
Bulletin highlighted four process improvements: 1) implementation of a call with states within
15 days of receipt of each new SPA or 1915 waiver submission to review the state’s intent for
the submission and any critical timelines to help expedite the review process; 2) launch of a SPA
and 1915 Waiver Processing page on Medicaid.gov with a compilation of tools available to
states to facilitate the development of complete SPA and 1915 waiver submissions; 3)
implementation of a strategy to reduce a significant backlog of SPAs and 1915 waivers that are
pending due to a formal Request for Additional Information (RAI) from CMS to the state to
which the state has not responded; and 4) expansion of the use of MACPro, a web-based system
for SPA processing, to include Medicaid Modified Adjusted Gross Income (MAGI)-based
eligibility and administration SPAs. The expansion included state plan provisions related to
MAGI-based eligibility, enrollment processes (application and renewal), single state agency,
citizenship/immigration, and presumptive eligibility.
The initial process improvement strategies implemented by CMS have been well received – for
example, anecdotal evidence from states and CMS staff indicates that the 15 day call is having
the intended effect and enhancing the efficiency of the review process by reducing the need for
CMS to issue informal sets of questions to states related to SPA and 1915 waiver actions.
Together, the combined focus on SPA and 1915 waiver processing and implementation of these

CMCS Informational Bulletin – Page 3
strategies is beginning to prove successful, with a 14 percent decrease in overall processing time
in the first quarter after implementation of improvement strategies and a 20 percent increase in
SPAs approved on the first clock over the baseline period.
Long-Term Process Improvements
To further our improvement efforts, CMS engaged in a longer term effort to review current
business processes and identify areas for streamlining. This Bulletin highlights two long-term
process improvements CMS is adopting as a result of these business process reviews. In
addition, CMS continues to expedite and leverage the MACPro systems build, which will further
streamline SPA reviews and provide a more collaborative, consistent and transparent review
process for states.
Updates to the CMS SPA and 1915 Waiver Processing Standard Operating Procedures:
As previously discussed, in October of 2017, CMS implemented a permanent change to CMS’
Standard Operating Procedures (SOP) for SPA and 1915 waiver reviews with the
implementation of a CMS-state call within 15 days of a SPA or 1915 waiver submission. The
purpose of this discussion is to expedite the SPA or 1915 waiver review by allowing states to
explain the intent of the submission and allow CMS to communicate any incomplete information
or identify any initial known policy issues.
CMS has continued to develop and implement additional changes to the SPA and 1915 waiver
review SOP. On June 1, 2018, CMS established a new triaging protocol that will determine the
path that SPAs and 1915 waivers will follow from submission to adjudication. The protocol
includes three potential paths that a SPA or 1915 waiver can follow – expedited, escalation, and
standard review paths. A process flow depicting the three pathways is included in Appendix 3.
Expedited Review Path:
CMS is piloting a new expedited review path whereby a cohort of SPAs and 1915 waivers will
be adjudicated through a streamlined review process. These SPAs and 1915 waiver actions will
be processed independently by CMS Regional Offices with the goal of adjudicating the SPAs
and waivers significantly faster than the standard review path. Upon receipt, CMS will quickly
assess whether new SPA and 1915 waiver submissions meet the criteria for expedited review or
one of the other paths. To be eligible for expedited review, a SPA or 1915 waiver action must 1)
be one of the SPA or waiver types identified in Appendix 2; and 2) be deemed complete, with all
necessary information to process the action provided, including acceptable Upper Payment
Limits, cost reports and funding questions, completed 179 forms, public notice information, and
tribal consultation documentation, as applicable. These SPAs and waivers should have all
information readily available at the time of the review and are technical changes that require
minimal interaction between the state and CMS. At any given time during the review process, if
CMS or the state discover unexpected issues or that the information provided is incomplete,
approval of the SPA or waiver may be delayed. As CMS assesses the effectiveness of the
streamlined review process during the pilot period, the criteria for expedited reviews may be
updated and the actions eligible for expedited review in Appendix 2 may be modified.

CMCS Informational Bulletin – Page 4
Escalation Review Path:
This new review path identifies an escalation strategy for SPAs and 1915 waivers that have legal
or policy issues or may be at risk for disapproval. The escalation path will engage CMS and
state leadership during the first 90 day review period to collaborate and ideally resolve major
issues quickly. Today, leadership involvement often does not occur until the second 90 day
review period. The goal of earlier leadership engagement on challenging SPAs and 1915
waivers is to minimize the need for formal Requests for Additional Information, which
frequently result in these actions spending prolonged periods of time in pending status, and
disapprovals. We anticipate that these changes will result in faster processing times, increase the
frequency of resolution during the first 90 day review period, and reduce administrative burden
for both states and CMS.
Following the 15 day call, CMS staff will assess all SPA and 1915 actions for major policy
issues that pose a high likelihood of disapproval, and the escalation pathway will initially be
limited to these actions. This will allow CMS leadership to engage state leadership early, with
the goal of preventing disapproval of the action. If, at any point later in the review process, a
SPA or 1915 waiver action is determined to meet the criteria below, it will be elevated to the
escalation review path and CMS leadership will engage with the state. An action could be
escalated if (1) a significant policy issue arises that could result in a disapproval, (2) there is a
lack of agreement on a policy between the state and CMS that cannot be resolved at the staff
level, or (3) the state does not provide timely responses to informal RAI questions or other
requested information needed to adjudicate the action. For example, if CMS and state staff are
collaborating to complete a technical change and CMS staff receive new information indicating
that the SPA or 1915 waiver has a significant policy issue that has a high likelihood of
disapproval, this action would be escalated to leadership.
Standard Review Path:
Any SPA or 1915 waiver that is not identified as being eligible for the expedited or escalation
paths will follow the current standard/routine SPA and 1915 waiver review process. The
majority of SPAs and waivers will continue to be on the standard review path with the goal of
adjudication within the first 90 days.
Reduction of the Pending SPA and 1915 Waiver Backlog:
A key driver of processing time is the length of time SPAs and waivers spend on hold, awaiting a
response to a formal RAI issued from CMS to the state. In July 2017, there was a backlog of 365
SPAs and 1915 waivers pending on RAI, often for extended periods of time. This can delay both
the approval of new SPA submissions that modify the same pages and a state’s ability to draw
down funds, as states are unable to claim federal financial participation (FFP) for pending SPAs.
In the fall of 2017, CMS implemented a strategy to reduce the backlog of pending SPAs and
1915 waivers on RAI, beginning with the 150 oldest actions. All states received a
comprehensive list of their SPAs and waivers on RAI, and CMS partnered with states to provide
technical assistance on the identified SPAs and 1915 waivers to move them towards resolution.
CMS appreciates the partnership of states in this effort and together, we have achieved a 61
percent reduction of the total 365 backlogged pending SPAs and 1915 waivers. We continue to
collaborate closely with states to resolve the remaining backlog of RAIs, but expect states to

CMCS Informational Bulletin – Page 5
commit to resolving outstanding issues quickly. For RAIs issued prior to October 1, 2018, we
are encouraging states to respond as quickly as possible to the formal RAI request. States that
are not working with CMS on these actions run the risk of disapproval.
CMS is also implementing new procedures to prevent a future backlog of amendments on RAI.
For RAIs issued on or after October 1, 2018, if a response to a formal request for additional
information from CMS is not received from the state within 90 days of issuance, CMS will
initiate disapproval of the SPA or waiver action. CMS will only initiate disapproval when the
state does not provide CMS with information sufficient to continue advancement of the SPA or
waiver action. We intend to resolve these actions in a manner that is both timely and satisfactory
to states and CMS. Special consideration will be given to waiver renewals in order to avoid a
disruption in services to beneficiaries.
Section 1915 Waiver Process Improvements
CMS formed a workgroup to focus specifically on additional strategies to increase the efficiency
of processing 1915(c) Home and Community Based Waiver actions (new waivers, amendments
and renewals). The group was comprised of representatives from NAMD, the National
Association of State Directors of Developmental Disabilities Services (NASDDDS), the National
Association of States United for Aging and Disabilities (NASUAD), the National Association of
State Mental Health Program Directors (NASMHPD), the National Association of State Head
Injury Administrators (NASHIA), and the American Public Human Services Association
(APHSA), Louisiana, Minnesota, Pennsylvania, Wyoming, Nebraska, Texas, Florida, Michigan,
and Wisconsin.
Based on their feedback and suggestions, CMS has instituted the following process
improvements:
• Updates to the Waiver Review Tool: CMS has updated the 1915(c) Waiver Review Tool
used by CMS analysts to review waiver submissions. It has been modified to focus only
on regulatory citations in an effort to reduce the number of questions posed to States in
Formal Requests for Additional Information (RAIs). The updated Tool was recently
posted in the Waiver Application and Accompanying Materials on the Waiver
Management System.
• 1915(c) Frequently Asked Questions: 1915(c) waiver actions are submitted by states to
CMS electronically through the Waiver Management System (WMS). Several states
raised similar questions and concerns about the system, as well as the automated
submission and review process. Based on that feedback, CMS has developed a
Frequently Asked Questions (FAQ) document to address common questions and
concerns regarding the automated 1915(c) process. It is now posted on the Medicaid.gov
page for 1915 Waiver Processing Tools for States.
• Template Language for Transition Plans: The requirement to submit a Waiver Specific
Transition Plan in each 1915(c) Amendment or Renewal has been a difficult and time
consuming process for States. CMS has developed the following language for states to
use in Attachment 2 of the waiver application in order to fulfill the requirement:
“The state assures that this waiver amendment or renewal will be subject to any
provisions or requirements included in the state's most recent and/or approved home
and community-based settings Statewide Transition Plan. The state will implement any

CMCS Informational Bulletin – Page 6
required changes by the end of the transition period as outlined in the home and
community-based settings Statewide Transition Plan.”
Conclusion
The SPA and 1915 waiver review and approval processes represent a substantial workload for
both states and CMS. CMS looks forward to continued collaboration with states to ensure these
improvement strategies are implemented in an efficient and streamlined manner. If you have any
questions or need additional information, please contact Anne Marie Costello at
AnneMarie.Costello@cms.hhs.gov or Verlon Johnson at Verlon.Johnson@cms.hhs.gov.

CMCS Informational Bulletin – Page 7
Appendix 1: Medicaid SPA and 1915 Waiver Adjudication Processing Times
Table 1 shows the percentage of Medicaid SPAs that were approved within the first 90 day
review period. Tables 2 - 5 show the median processing time for Medicaid SPAs and 1915(b)
and (c) waiver actions approved in calendar years 2016 and 2017, the final quarter of 2017 and
2018, including the median number of days that SPAs spent “on the clock” under review with
CMS and “off the clock” pending additional information from the state.
Table 1. Percentage of Medicaid SPAs Approved Within the First 90 Day Review Period
Time Period
Calendar Year 2016
Calendar Year 2017
First Quarter 2018

% Approved in First 90 Days
64
63
84

Table 2. Medicaid SPA Processing Times

Time Period

Calendar Year
2016
Calendar Year
2017
First Quarter
2017
Second Quarter
2017
Third Quarter
2017
Fourth Quarter
2017
First Quarter
2018
1

Median number
Number of SPAs of days between
Approved
SPA submission
and approval

Median number
of days under
CMS review

Median number
of days pending
additional
information
from the state1

839

82

80

90

950

83

81

2492

195

102

89

205

261

85

81

157

215

82

77

3092

279

73

73

2972

192

63

63

90

The denominator for the median number of days pending additional information from the state includes only SPAs
approved during the specified time period for which CMS had issued a written request for additional information to
the state.
2
In late 2017, CMS partnered with states to reduce a backlog of SPAs pending additional information from states.
The increase in the median number of days SPAs spent in pending status is a reflection of adjudication of SPAs that
had remained in pending status for several years.

CMCS Informational Bulletin – Page 8
Table 3. 1915(b) Waiver Processing – New Waiver Requests, Renewals and Amendments
Median number
Median number of
Number of
Median number
of days between
days pending
Time Period
Actions
of days under
submission and
additional information
Approved
CMS review
approval
from the state1
Calendar Year
30
79
79
38
2016
Calendar Year
45
81
81
83
2017
First Quarter
9
99
85
17
2017
Second
14
81
81
76
Quarter 2017
Third Quarter
10
67
37
N/A
2017
Fourth
12
71
71
255
Quarter 2017
First Quarter
4
75
75
N/A2
2018
1

The denominator for the median number of days pending additional information from the state includes only 1915
waivers where CMS issued a written request for additional information (RAI) to the state.
2
There were no 1915(b) waivers approved in Q1 of 2018 where CMS issued a formal RAI.

Table 4. 1915(c) Waiver Amendments

Time Period

Calendar Year
2016
Calendar Year
2017
First Quarter
2017
Second Quarter
2017
Third Quarter
2017
Fourth Quarter
2017
First Quarter
2018
1

Median number
of days between
submission and
approval

Median number
of days under
CMS review

Median number
of days pending
additional
information
from the state1

150

78

78

53

195

69

69

105

36

56

56

54

47

86

86

156

51

70

70

218

61

44

44

16

33

36

36

18

Number of
Actions
Approved

The denominator for the median number of days pending additional information from the state includes only 1915
waivers where CMS issued a written request for additional information (RAI) to the state.

CMCS Informational Bulletin – Page 9
Table 5. 1915(c) Waiver Renewals

Time Period

Calendar Year
2016
Calendar Year
2017
First Quarter
2017
Second Quarter
2017
Third Quarter
2017
Fourth Quarter
2017
First Quarter
2018
1

Median number
of days between
submission and
approval

Median number
of days under
CMS review

Median number
of days pending
additional
information
from the state1

43

135

100

215

81

181

113

62

15

205

108

120

27

161

88

422

19

154

89

608

20

138

87

60

5

84

76

8

Number of
Actions
Approved

The denominator for the median number of days pending additional information from the state includes only 1915
waivers where CMS issued a written request for additional information (RAI) to the state.

CMCS Informational Bulletin – Page 10

Appendix 2: Actions Eligible for Expedited Review
The initial SPA and 1915 waiver types included in CMS’ expedited review path pilot are listed
below. As CMS assesses the effectiveness of the streamlined review process, the criteria for
expedited reviews may be updated.
1932(a) Managed Care SPAs
• 1932(a) actions that are only making technical changes, such as:
• Regulatory citation modifications
• Selective contracting arrangement description
Coverage SPAs
• Inpatient hospital SPA with no hard limits
Payment SPAs
• Nominal rate increases (up to 4% annually) with no evident Upper Payment Limit issues
• Nominal rate reductions (less than 4% of overall spending) within a service category with
no access to care concerns captured during public notice process
• Updates to effective dates
• Routine fee schedule changes
• Alignment with Medicare fee schedule
• Standard trend adjustments (Cost Of Living Adjustments (COLA), Consumer Price Index
(CPI), etc.)
• Technical changes such as minor language changes and Healthcare Common Procedure
Coding System (HCPCS)/CPT (Current Procedural Terminology) codes
1915(b) Waivers
• Waivers that are only making technical changes, such as:
• State contact name, phone number and email address
• Name of state contracted managed care plan(s)
• Type of optional External Quality Review Organization activities performed
• Waivers that change the names of the managed care plans based on a re-procurement
• Waivers that do not include (b)(3) services and are only making changes to costeffectiveness on a retroactive basis, after comparing to the actuals on the CMS-64
1915(c) Waivers and 1915(i) SPAs
• A waiver amendment (no new waivers or renewals) that:
• Does not contain a change to the waiver specific transition plan, AND
• Does not include a substantive change because it only makes one or more of the
following changes:
 Increases in Factor C (number of waiver participants)
 Nominal rate increases (up to 10% annually) with no change in rate
methodology

CMCS Informational Bulletin – Page 11






Updates to effective dates for amendments submitted within the first year
of the approved waiver effective date
Routine fee schedule changes
Alignment with Medicare fee schedule changes
Standard trend adjustments consistent with approved rate methodology
(COLA, CPI, etc.)
Technical changes such as change in waiver name, links or references
within the waiver, minor language changes, and the like.

CMCS Informational Bulletin – Page 12
Appendix 3: Triaging Protocol Process Flow

This process flow outlines the three review pathways a SPA or 1915 waiver could follow under
CMS’ triaging protocol: standard, escalated, or expedited review pathways.

